DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “reacting the first mixture”. This is indefinite because it is unclear with what the first mixture is reacted. In other words, it is unclear whether the first mixture is being reacted with something or whether the ingredients of the first mixture are reacted together.
Additionally, it is unclear what is present in the second mixture. For example, does the second mixture contain unreacted ingredients, is there a single ester present, or are there multiple esters present? If a single ester is being formed, then the composition would have one component and would not be a ‘mixture’ which indicates more than one ingredient.
Additionally, the claim is directed to an esterification method of a copolymer, but the claim fails to recite an esterification step where an ester is formed from the carboxylic acid group on the copolymer. Therefore, claim 1 and all dependent claims are indefinite.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-15 recite an esterification method of a copolymer having a carboxylic acid group which uses a catalyst of formula (I) [M(O)a]m+Xbn-.
Relevant prior art includes Barrett (US 2,109,877), Fock (US 5,057,579), Contois (US 2,847,403), Widmer (US 6,387,176), Hermeling (US 7,652,111), Sulser (US 2013/0217808), and Chen, J. Org. Chem. 2005, 70, pg. 8625-8627.
Barrett and Fock teach transesterification of acrylate copolymers using alkaline catalysts. Barrett and Fock fail to teach using the claimed catalysts. Contois teaches esterifying a carboxyl group on a polymer with an aminoalcohol by heating the polymer with a dialkylformamide complex. Contois fails to teach the claimed catalysts.
 Widmer teaches the esterification of a polyacrylic acid in the presence of a strongly acidic catalyst such as sulfuric acid. Widmer fails to teach the claimed catalysts.
Hermeling teaches formation of polymers having esters of amino alcohols formed by transesterification by catalysts which include titanium, hafnium, zirconium or calcium alkoxides or phenoxides. Hermeling fails to teach esterification of a carboxylic acid group and Hermeling fails to teach a metal catalyst falling in the scope of claimed formula (I).
Sulser teaches producing comb polymer by esterification using sodium and potassium bases as catalysts. Sulser fails to teach the claimed catalysts. 
Chen teaches esterification between carboxylic acids and alcohols using catalysts such as TiO(acac)2 which falls in the claimed formula (I). Chen fails to teach esterification of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764